 Case 2:21-cv-00846-FMO-AGR Document 26 Filed 09/07/21 Page 1 of 1 Page ID #:107

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 21-0846 FMO (AGRx)                               Date     September 7, 2021
 Title             David Loaiza v. Peloton Interactive, Inc.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
            Gabriela Garcia                               None                            None
                Deputy Clerk                    Court Reporter / Recorder               Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Imposition of Sanctions

        Pursuant to the Court’s Order of August 19, 2021 (Dkt. 25), plaintiff was required to file a
“Notice Re: Status of Class Allegations” that “set forth the status of the class allegations, and
whether they are being dismissed without prejudice” no later than August 25, 2021. (Id. at 1). As
of the filing date of this Order, plaintiff has failed to filed the required notice, nor has he provided
any excuse for his failure to comply with the Court’s Order of August 19, 2021. (See, generally,
Dkt.).

         Based on the foregoing, IT IS ORDERED THAT:

       1. Lead counsel for the parties shall appear on Thursday, September 23, 2021, at 10:00
a.m. in Courtroom 6D of the First Street Courthouse to show cause why sanctions should not be
imposed for failure to comply with the Court’s Order of August 19, 2021 (Dkt. 25).

       2. Failure of lead counsel to appear on the date set forth above shall result in the
imposition of sanctions including, but not limited to, monetary sanctions and/or the dismissal of
the action for lack of prosecution and failure to comply with any applicable rules and/or court
orders. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386,
1388 (1962).


                                                                                  00       :     00
                                                         Initials of Preparer           gga




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 1 of 1
